UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* AMARILLO BIOSCIENCES, INC. (Name of Issuer) Voting Common Stock (Title of Class of Securities) 02301P106 (CUSIP Number) February 7, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) þRule 13d-1(c) oRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 02301P106 1 NAMES OF REPORTING PERSONS Paul and Marian Tibbits 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)þ (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States 5 SOLE VOTING POWER Paul Tibbits 6,643,300 shares NUMBER OF Marian Tibbits 2,146,032 shares SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY -0- shares EACH 7 SOLE DISPOSITIVE POWER REPORTING Paul Tibbits 6,643,300 shares PERSON Marian Tibbits 2,146,032 shares WITH: 8 SHARED DISPOSITIVE POWER -0- shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Paul Tibbits 6,643,300 shares Marian Tibbits 2,146,032 shares 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Paul Tibbits 10.41% Marian Tibbits 3.36% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 2 CUSIP No. 02301P106 Item1 (a). Name of Issuer: Amarillo Biosciences, Inc. Item1 (b). Address of Issuer’s Principal Executive Offices: 4134 Business Park Drive Amarillo, TX 79110-4225 Item2 (a). Name of Person Filing: This Schedule13G with respect to the Voting Common Stock of Amarillo Biosciences, Inc. is filed by Paul and Marian Tibbits. Item2 (b). Address of Principal Business Office or, if none, Residence: 2371 Blueball Road Rineyville, KY 40162 Item2 (c). Citizenship: United States Item2 (d). Title of Class of Securities: Common Stock, par value $0.01 per share Item2 (e). CUSIP No: 02301P106 Item3. If this Statement is filed pursuant to Rule13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not applicable. Item4. Ownership (a) Amount Beneficially Owned: Paul Tibbits 6,643,300 shares Marian Tibbits 2,146,032 shares (b) Percent of Class: 13.77% Paul Tibbits 10.41%; Marian Tibbits 3.36% (c) Number of Shares as to which Such Person has: (i) sole power to vote or to direct the vote Paul Tibbits 6,643,300 shares; Marian Tibbits 2,146,032 shares (ii) shared power to vote or to direct the vote -0- shares (iii) sole power to dispose or to direct the disposition of Paul Tibbits 6,643,300 shares; Marian Tibbits 2,146,032 shares (iv) shared power to dispose or to direct the disposition of -0- shares Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item6. Ownership of More Than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not applicable. Item8. Identification and Classification of Members of the Group Paul Tibbits and Marian Tibbits, husband and wife, constitute a group. 3 Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 8, 2011 February 8, 2011 Date Date /s/ Paul Tibbits /s/ Marian Tibbits Paul Tibbits Marian Tibbits 4
